Matter of Chromczak v Salek (2019 NY Slip Op 04831)





Matter of Chromczak v Salek


2019 NY Slip Op 04831


Decided on June 14, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 14, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, CARNI, LINDLEY, AND TROUTMAN, JJ.


379 CAF 18-00104

[*1]IN THE MATTER OF JAMES C. CHROMCZAK, PETITIONER-APPELLANT,
vANGELIA L. SALEK, RESPONDENT-RESPONDENT. (APPEAL NO. 2.) 


TRACY L. PUGLIESE, CLINTON, FOR PETITIONER-APPELLANT. 
PETER J. DIGIORGIO, JR., UTICA, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Herkimer County (John J. Brennan, J.), entered December 26, 2017 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Chromczak v Salek ([appeal No. 1] — AD3d — [June 14, 2019] [4th Dept 2019]).
Entered: June 14, 2019
Mark W. Bennett
Clerk of the Court